NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            28-OCT-2020
                                            07:48 AM
                                            Dkt. 109 ORD



                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

     ANTHONY S. BARDIN; GREG ALLEN, SR. and GREG ALLEN, JR.;
     THOMAS J. BROOKS; JENNIFER S. BROOKS; MICHAEL CHANDLER;
       KIRBY B. GUYER; MILTON SEARLES; JOHN R. HOFF TRUST;
       LORNA E. HOFF TRUST; MICHAEL L. KAISER; TODD SCHRIM;
        JOHN WARK and SHANNON WARK, Appellants-Appellants,
                                  v.
             PLANNING DEPARTMENT OF THE COUNTY OF KAUAI/
            PLANNING COMMISSION OF THE COUNTY OF KAUAI,
       KIMO KEAWE, in his official capacity as Chairperson
          of the Planning Commission, Appellees-Appellees
                                 and
    BARBARA ROBESON and CAREN DIAMOND, Intervenors-Appellees.

       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                      (CIVIL NO. 17-1-0181)


     ORDER GRANTING MOTION TO DISMISS APPEAL WITH PREJUDICE
          AS TO APPELLANTS JOHN WARK AND SHANNON WARK;
  MICHAEL CHANDLER; JOHN R. HOFF TRUST AND LORNA E. HOFF TRUST
  (By: Leonard, Presiding Judge, and Chan and Wadsworth, JJ.)

          Upon consideration of (1) the September 24, 2020
"Motion for Dismissal of Appeal as to Appellants John Wark and
Shannon Wark; Michael Chandler; John R. Hoff Trust and Lorna E.
Hoff Trust" (motion to dismiss); (2) the September 30, 2020
statement of no position to the motion to dismiss, filed by
Appellees Planning Department of the County of Kaua#i/Planning
Commission of the County of Kaua#i, Kimo Keawe, in His Official
Capacity as Chairperson of the Planning Commission; and (3) the
record, it appears that the Dismissing Appellants move to dismiss
the appeal as to themselves, with prejudice. Therefore,
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          IT IS HEREBY ORDERED that the motion to dismiss is
granted and the appeal is dismissed with prejudice as to the
Dismissing Appellants only, pursuant to Hawai#i Rules of
Appellate Procedure Rule 42(b) .

          DATED:   Honolulu, Hawai#i, October 28, 2020.


                                      /s/ Katherine G. Leonard
                                      Presiding Judge


                                      /s/ Derrick H.M. Chan
                                      Associate Judge


                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2